PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eikenes et al.
Application No. 16/458,062
Filed: 30 Jun 2019
For: INTELLIGENT WHITEBOARD COLLABORATION SYSTEMS AND METHODS
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 12, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed June 16, 2021. The issue fee was timely paid on June 30, 2021.  Accordingly, the application became abandoned on July 1, 2021. A Notice of Abandonment was mailed July 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oaths or Declarations for all the joint inventors, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

It is noted that a terminal disclaimer has been filed in connection with the previous instant petition for revival. The terminal disclaimer filed August 19, 2021 has been accepted. Petitioner should note that under the provisions of 37 CFR 1.137(d), as this utility application was filed on or after June 8, 1995, no terminal disclaimer is required. Accordingly, if the petitioner wishes to withdraw the terminal disclaimer, prior to the issuance of the instant application as a patent, petitioner must follow the procedure outlined in MPEP §1490 (VIII)(A).
	
This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.